                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


OREXO AB and OREXO US, INC.,

                  Plaintiffs,

           V.                            Civil Action No. 17-205-CFC

ACTAVIS ELIZABETH LLC,
ACTAVIS PHARMA, INC., TEVA
PHARMACEUTICALS USA, INC.,
and TEVA PHARMACEUTICAL
INDUSTRIES, LTD.,

                  Defendants.


Jack B. Blumenfeld, Derek J. Fahnestock, MORRIS, NICHOLS, ARSHT &
TUNNELL LLP, Wilmington, Delaware; Errol B. Taylor, Fredrick M. Zullow,
Anna Brook, Jordan P. Markham, Kyanna Lewis, Nathaniel T. Browand, Venus
Allahyarzadeh, rvIILBANK, TWEED, HADLEY & MCCLOY LLP, New York,
New York

     Counsel for Plaintiffs

John C. Phillips, Jr., David A. Bilson, PHILLIPS, GOLDMAN, MCLAUGHLIN,
& HALL, P.A., Wilmington, Delaware; George C. Lombardi, Michael K. Nutter,
Ivan M. Poullaos, John R. McNair, WINSTON & STRAWN LLP, Chicago,
Illinois; Nimalka R. Wickramasekera, WINSTON & STRAWN LLP, Los Angeles,
California

     Counsel for Defendants

                         MEMORANDUM OPINION

December 11, 2019
Wilmington, Delaware
       Plaintiffs Orexo AB and Orexo US, Inc. (collectively, "Orexo") filed this

Hatch-Waxman patent suit against Defendants Actavis Elizabeth LLC, Actavis

Pharma, Inc., Teva Pharmaceuticals USA, Inc., and Teva Pharmaceutical

Industries, Ltd. (collectively, "Actavis"). Orexo alleged in its complaint that

Actavis' s generic versions of the anti-opioid-addiction drugs Suboxone® and

Subutex® directly and indirectly infringed claim 2 of U.S. Patent No. 8,454,996

(the "#996 patent"). D.I. 1. The Court held a five-day trial, after which the jury

found that Actavis did not induce or contribute to infringement. 1 D.I. 274.

Consistent with the jury's verdict, this Court entered judgment for Actavis. D.I.

279.

       Orexo has moved pursuant to Federal Rule of Civil Procedure 59(a) for a

new trial "on the issues of infringement, willfulness, and damages." D.I. 283.

Orexo argues a new trial is warranted because ( 1) I erroneously precluded it from

presenting at trial the fact that Judge Sue L. Robinson had ruled in a previous

patent case (the "Zubsolv® case") that the #996 patent was not invalid and was



1
 Although the parties argued in the Pretrial Order that direct infringement was
disputed, the joint verdict form they submitted did not ask the jury whether Orexo
had proven direct infringement of claim 2 of the #996 patent. D.I. 271.
infringed by a generic version of another anti-opioid-addiction drug, Zubsolv®,

D.I. 284 at 3-10;2 and (2) I erroneously "excluded the introduction of Orexo's

patents and published patent applications (other than the [#]996 patent)," id. at 10,

and "other publications," id. at 14.

I.    BACKGROUND

          A. Zubsolv®, Suboxone®, and Subutex®

      It is undisputed that Zubsolv® is an embodiment of the #996 patent. It is

also undisputed that Zubsolv®, Suboxone®, and Subutex® are sublingual (i.e.,

applied under the tongue) drugs used to treat opioid addiction, that all three drugs

have the same active ingredient (buprenorphine), and that all three drugs have a

material that acts as a disintegrant.

      The parties also agree that Zubsolv® differs from Suboxone® and Subutex®

in certain respects. It is undisputed, for example, that Zubsolv® contains

croscarmellose sodium but Suboxone® and Subutex® do not; and that Suboxone®

and Subutex® contain crospovidone, but Zubsolv® does not.

      It is similarly undisputed that Zubsolv® has a different amount of

buprenorphine and a different particle size distribution than do Suboxone® and

Subutex®. Actavis attempted at trial to prove Suboxone® and Subutex®'s non-



2
 Orexo AB v. Actavis Elizabeth LLC, 217 F. Supp. 3d 756 (D. Del. 2016), rev 'don
other grounds, 903 F.3d 1265 (Fed. Cir. 2018).

                                          2
infringement of the #996 patent in part by adducing testimony about these

differences. Orexo objected to that testimony. In the words of Orexo's counsel:

             This testimony is irrelevant and it's misleading.
             Comparisons between the commercial embodiment and
             the accused product is generally disfavored and it's not the
             appropriate analysis to do patent infringement. . . . [I]t has
             to be the accused product and a claim. . . . [T]o be
             comparing the particle size of Zubsolv with the ... accused
             product is going to lead the jury to think that is a relevant
             comparison and it's not.

                                        ****
             For infringement, it's not [relevant]. And it also goes to
             the other issue that [Actavis's counsel] has been arguing.
             There's a difference in the amount of active
             ingredient in the [accused] product . . . [and in]
             Zubsolv ....

Tr. at 488:21-491:22. I sustained Orexo's objection. See Tr. at 494:5-22.

         B. Actavis's Motion in Limine Regarding The Zubsolv® Case

      Five days before the pretrial conference, the parties filed a 1,173-page

proposed pretrial order (PTO). D.I. 254; D.I. 255; D.I. 256. Each side represented

in the PTO that both the validity and infringement of the #996 patent would be

litigated at trial. And each side included in the PTO three motions in limine.

      Actavis's first in limine motion bears on Orexo's pending motion for a new

trial. Actavis sought in its in limine motion to preclude Orexo "from presenting [at

trial] evidence or argument concerning the parties' prior litigation over the [#]996

patent and Judge Robinson's order [in the Zubsolv® case] holding the patent valid



                                           3
and infringed." D.I. 256, Ex. 16, Defendant's Motion In Limine No. 1, at I.

Actavis argued that the Zubsolv® case was irrelevant to both invalidity and

infringement. And it emphasized in its motion that any "reference [to] the

Zubsolv® litigation would be highly confusing to the jury, which will be charged

with determining whether the products at issue in this case infringe, and extremely

and unfairly prejudicial to Actavis." Id. (emphasis in the original). Actavis also

noted in its motion two undisputed facts: ( 1) Actavis knew about the #996 patent

by 2013-three years before Judge Robinson's 2016 ruling in the Zubsolv® case,

see id. at 2-3; and (2) Actavis launched its generic Suboxone® and Subutex® in

2013 and 2015, respectively-again, before Judge Robinson issued her ruling in

the Zubsolv® case, see id. at 2.

      In its response to Actavis's motion, Orexo argued that "[t]he Zubsolv

decision, finding the [#]996 patent valid and infringed is highly relevant in this

case (same defendant, same patent, similar buprenorphine product, and same

issues)" and that "[t]he decision is probative of willful infringement and intent, and

should not be excluded." D.I. 256, Ex. 16, Orexo's Response to Defendant's

Motion In Limine No. 1, at 1. Orexo contended that Actavis's Zubsolv® was

"based on their generic Suboxone" and that Actavis "knew that their generic

Zubsolv had a material [i.e., croscarmellose sodium] that was a disintegrant and

bioadhesive, and that their generic Suboxone and Subutex products had a material



                                          4
[i.e., crospovidone] identified in the [#]996 patent as a disintegrant and

bioadhesive." Id. Thus, Orexo argued, "[t]he jury should consider whether

[Actavis] should have recognized the risk of infringing a patent that survived a

validity and infringement challenge by the same defendant[ ] based on a similar

product (based on the accused product)." Id.

      Having reviewed carefully the parties' briefing on Actavis' s motion in

limine, and mindful of the five other in limine motions, eight Daubert motions,

jury instructions, and other issues that needed to be addressed before trial, I stated

at the pretrial conference that "I'm not going to hear argument on [the motion]"

and proceeded to announce my decision. Tr. of Mar. 11, 2019 Hr'g at 74:4. I then

explained:

             I've made the determination under [Federal] Rule [of
             Evidence] 403 that I think the admission of evidence
             related to [the] Zubsolv litigation would confuse the jury.
             I think it would unfairly prejudice the defendants. It was
             a bench trial and not a jury trial. There were different
             theories of invalidity. There was an appeal, there were
             litigation decisions made during the course of that [case]
             for strategic reasons that may be irrelevant. It involved a
             different drug.

             So there was prior art not presented in that case that
             apparently will be in this case,3 and I think that therefore
             the degree of unfair prejudice is so significant that it would

3 Orexo had not argued that Actavis was collaterally estopped from presenting an
obviousness defense or from relying in this case on prior art that it had advanced as
part of its obviousness defense in the Zubsolv® case. Orexo AB v. Actavis
Elizabeth LLC, 371 F. Supp. 3d 175, 187 n.7 (D. Del. 2019).

                                           5
             substantially outweigh the probative value that the
             [Zubsolv® case] evidence would have, especially since, as
             I understand it, there's no debate even that the patent was
             known to the defendants prior to the Zubsolv
             litigation. . . . [S]o I am going to grant the motion.

Id. at 74:6-25 (emphasis added).

      Orexo's counsel immediately asked ifhe might "be heard on the issue of

mostly clarification." Id. at 75:2-3. He then proceeded to argue the merits of the

motion, essentially repeating the argument Orexo had put forward in its papers-

namely that Judge Robinson's rulings in the Zubsolv® case were probative of

willfulness and intent. See id. at 75:6-76:6. The following exchange then

occurred:

            THE COURT: I don't deny there's probative value that
            the Zubsolv litigation has with respect to that question.
            I've got to conduct a balancing under Rule 403, and I think
            the probability is significant that references to the Zubsolv
            litigation will confuse the jury, will unfairly prejudice the
            defendant[s], will mislead the jury, and I think that that
            danger of unfair prejudice substantially outweighs the
            probative value it would have towards willfulness ....

             [OREXO'S COUNSEL]: Your Honor, does that ruling
             apply for example, if defendants themselves put that case
             and things that happened in that case in issue?

            THE COURT: Well, if they put the litigation in issue,
            that would open the door. I can't imagine [they would].
            Now, if you mean by that can they bring in evidence that
            was adduced in th[e] [Zubsolv®] litigation here, I mean, I
            would have to see, but my ruling doesn't prevent you from
            bringing in evidence from th[at] litigation. It's just [that]
            we're not going to refer to Judge Robinson's rulings, and

                                         6
             I mean, that's what I understood [the motion in limine
             covered].

Id. at 76:7-77:16.

      Counsel then proceeded to argue again the merits of the motion, see id. at

77:19-83:14, after which I stated:

             Look, I will say it again. I'm not saying that the Zubsolv
             litigation result is not probative of willfulness, knowledge,
             intent. I'm just doing a [Rule] 403 balanc[ing]. I've got
             to do it. I've got to weigh probative [value] versus
             potential unfair prejudice, and I don't think it's a close
             call. I think that the prejudicial value, the unfair
             prejudicial value, the potential for misleading the jury,
             confusing the jury and unfairly prejudicing the defendant
             substantially outweighs the probative value. That's my
             discretionary call and that's where we are.

Id. at 83:15-24. When I finished explaining my ruling, counsel stated:

             Thank you, Your Honor. And I appreciate your statement
             that, you know, should it come up at trial where I believe
             that defendants opened the door on this issue ... you will
             hear [from] me again.

Id. at 84:18-21.

      On the Monday morning that trial began, I learned that the parties had filed

over the weekend a stipulation that removed the issue of the #996 patent's

invalidity from the case. See Tr. at 3:8-5:6. In light of the stipulation, I asked the

parties if I should reduce the amount of time I had originally set aside for the trial.

See id. at 5:3-13. Orexo's counsel responded: "[W]e believe that our affirmative

case [i.e., for infringement] will be essentially the same even though validity is out

                                           7
of the case." Id. at 5: 19-21. Counsel did not argue or suggest in any way that

Actavis' s decision not to pursue an invalidity defense warranted reconsideration of

my decision to preclude Orexo from presenting argument or evidence about the

Zubsolv® case.

      At the end of the first day of trial, the following exchanged occurred:

             [OREXO'S COUNSEL]: I was reminded there's one
             other issue, and this is following up on Your Honor's order
             . . . precluding us . . . [from] referring to the . . .
             [Zubsolv®] litigation.

             THE COURT: Yes.

            [OREXO'S COUNSEL]: Even today there have been
            issues that in our view have touched on that litigation and
            things that we might have wanted to respond to by
            referring to the litigation. For example, things that allude
            to why we didn't sue other generic companies or the
            timing of this lawsuit.

             THE COURT: Well, wait. I don't think in fairness, Mr.
             Taylor [Orexo's counsel], I don't recall any testimony
             about the timing of this lawsuit. ...

             [OREXO'S COUNSEL]: I don't want to argue that. But
             I was just going to mention, Your Honor, that we'd like
             leave to submit to Your Honor an offer of proof on
             evidence that we would have permitted on the issues in
             this case.

             THE COURT: Well, I think it's kind of late in the game
             for that. We litigated that motion. But what I said to you
             is if the door were opened, you would have the opportunity
             [to argue that evidence of the Zubsolv decision was
             admissible]. So if you thought the door were opened
             today, then you should ask for a sidebar and say, ["]Judge,

                                          8
I think the door was opened. This is what I want to do.["]
But if you are talking about making an offer of proof on a
motion I've already decided, I mean --

[OREXO'S COUNSEL]:          I'm not seeking to reconsider
the motion.

THE COURT: Okay.

[OREXO'S COUNSEL]: I'm just saying so we can have
an evidentiary record on possibly down the road if there's
an appeal in this case.

THE COURT: But that's too late. You should have made
that [record] when I made the ruling. So if you want to
make an offer of proof -- for instance, if a witness in your
mind opened the door, then --

[OREXO' S COUNSEL]: I'm not saying that. I said there
were some allusions to things that implicated that.

THE COURT: Right.

[OREXO'S COUNSEL]:          If I thought the door was
opened, why didn't I ask you to reconsider that issue, I
would certainly have come to you.

THE COURT: What's the point of the offer of proof?

[OREXO'S COUNSEL]: Well, the offer of proof, Your
Honor, is just, you know, we have a burden in this case on
intent, and, you know, I thought when I argued this motion
before, I tried to impress on you the relevancy of this
evidence to this issue.

THE COURT: Right.

[OREXO'S COUNSEL]: And I just am asking for leave
to file an offer of proof as to what the evidence would have
been.

                             9
             THE COURT: And that's denied. We litigated that
             motion. I spent a lot of time reading your [1,]750 pages of
             a Pretrial Order, and I think based on my questions and
             based on my comments to date, it should have been
             apparent, and I hope it's apparent to the Federal Circuit, I
             spent a lot of time reviewing the papers and thinking about
             the issues. And you had your opportunity to litigate that
             motion. I pressed you on the relevance of [the Zubsolv®
             case] and why it should be admitted.
                    I made a ruling under the Federal Rules of
             Evidence. I think I articulated the ruling particularly in my
             analysis under [Rule] 403, the other applicable rules, and
             I decided, I granted the motion.
                    So, no. You had your opportunity to litigate the
             motion. You made your record. You were offered an
             opportunity to litigate your record in the Pretrial Order. As
             far as I'm concerned, the record stands. I guess you can
             file a motion for reconsideration if you want.

Tr. at 273:18-276:13. 4

      Orexo never filed a motion for reconsideration. It did, however, revisit the

issue of the Zubsolv® case during the presentation of its infringement case, at

which point I reiterated for the record that "there's lots of really good reasons not



4 Federal Rule of Evidence 103(b) provides that "[o]nce the court rules definitively
on the record-either before or at trial-a party need not renew an objection or
offer of proof to preserve a claim of error for appeal." Since Orexo had briefed
and argued at the pretrial conference the merits of Actavis' s motion in limine and I
had made a definitive ruling on that motion before trial, there was no reason to
make an additional offer of proof at trial. As the Third Circuit held in Walden v.
Georgi.a-Pacific Corp., 126 F.3d 506 (3d Cir. 1997), "[w]hen a definitive
evidentiary ruling is made pretrial, there is surely no point to taking the time at trial
to make an objection if the in limine ruling admitted certain evidence, or to make
an offer ofproof if the in limine ruling excluded it." Id. at 517 (emphasis added).

                                           10
to permit the Zubsolv litigation to be mentioned in front of a jury," id. at 44 7: 16-

18, including the facts that "Zubsolv [was] a bench trial" and involved "a different

product," id. at 445:20-21. Accordingly, I reminded counsel that "we're not going

to open that can of worms." Id at 447:18-19.

      At no point before or during trial did Orexo ever argue that I should

reconsider my decision to grant Actavis' s motion in limine in light of Actavis' s

decision to drop its invalidity defenses.

          C. Evidentiary Rulings Regarding "Other" Patents and Publications

      Orexo called as its first witness its CEO, Nikolaj Sorensen, "to testify about

our company, Orexo, about our technology, about Zubsolv, the treatment of opioid

dependence, [and] the damages that we have incurred by the infringement of

Actavis." Id. at 164:3-6. He described Orexo as a "small pharmaceutical

company" that "[t]or many years ... focus[ ed] on sub lingual medicines" and in

"recent years ... focus[ed] more and more on improving [the] treatment of opioid

dependence." Id. at 164:9-12. Soresen testified that Orexo's "core technology

basically is a sublingual medicine where you mix the carrier particle with an active

ingredient with a bioadhesive." Id. at 165:20-22. He explained that "[y]ou ...

place the sublingual medicine under the tongue where it will disintegrate. The

bioadhesive will stick to the mucosal membrane and improve the absorption of the

active ingredient." Id. at 165:23-166:1. Sorensen testified that Orexo had



                                            11
"developed three products that incorporate the technology[:] Abstral, for treatment

of breakthrough cancer treatment[,] Edluar for treatment of insomnia, and most

lately Zubsolv for treatment of opioid dependence." Id. at 166:22-25.

      During Sorensen's direct examination, Orexo offered to admit exhibit PTX-

250, which consisted of a copy of U.S. Patent No. 6,761,910 (the "#910 patent")

and the #910 patent application. Id. at 190:21-191 :6. Actavis objected to the

admission of PTX-250 as irrelevant, prejudicial, and confusing under Rule 403.

Id. at 191:7-9. The following exchange then occurred:

            THE COURT: Why is it admissible?

            [OREXO'S COUNSEL]: Your Honor, it is the patent that
            is the parent application to the patent-in-suit. It is
            absolutely relevant to the case because it's the publication
            of Orexo' s core technology ....

                                      ****
            It was filed in 1998 and published in 2010. Now, we just
            had a discussion about Orexo's other patents, other
            products, Abstral and [Elduar]. Those products and the
            patents covering those products, most of them emanate
            from this [#]910 patent. ... The [#]996 patent just happens
            to be the patent that emanated from this core group of
            patents that is specific to a buprenorphine[-]containing
            product like Zubsolv.

            THE COURT: So why is it relevant -- we don't have
            validity anymore. . ..

            [OREXO'S COUNSEL]: Well, if their intent was not in
            the case, Your Honor, then it would not be relevant. But
            when you hear counsel speak about how they developed



                                        12
this independently without knowledge of Orexo' s
technology, because the patent issued in 2013 --

THE COURT: Right.

[OREXO'S COUNSEL]: -- it becomes very relevant as to
these other disclosures of the technology that we know that
their scientists were aware of.

THE COURT: But the only thing relevant in my mind to
willfulness is whether they knowingly and intentionally
infringed the [#]996 patent and to prove that you've got to
establish that they knew or should have known of the
patent, and so anything prior to the patent seems to me to
be irrelevant.

[OREXO'S COUNSEL]: Yes, but that's not what the jury
is hearing, Your Honor. If that were the only evidence in
the case, then I would agree with you. We just heard a
long exposition about things that we heard before. I mean


THE COURT: It's relevant that they came up with these
ideas before the patent. That's relevant because that
negates evidence that they were willfully infringing it. But
that seems to me to be totally consistent.

[OREXO'S COUNSEL]: Right. But it's relevant if they
came up with those ideas without relying on or knowledge
of the Orexo disclosures.

THE COURT: Only if it is the [#]996 patent.

[OREXO'S COUNSEL]: Well, when you have the same
disclosure, when it's the same technical information that-


THE COURT: The claims of the patent. That's the big
thing. Both of you have said the metes and bounds of the
patents are defined by the claims, whether they willfully

                            13
             infringed the claims of the [#]996 patent. I'm going to
             deny it. I don't think it's relevant.

                                        ****
             [OREXO'S COUNSEL]: There's another reason why
             these are relevant, Your Honor. Now, you've heard
             counsel talk that, say that, you know, crospovidone is a
             disintegrant and not a bioadhesive. Right. And that they
             would not, never have known that crospovidone served as
             a bioadhesive.
                    These patent publications from Orexo and others,5
             they disclosed that.

             THE COURT: So if you have a witness on the stand from
             Actavis and you want to cross-examine them when they
             say I never thought that it was a bioadhesion, that seems
             to me fair game to bring it up at that time.

             [OREXO'S COUNSEL]: That doesn't get the -- that
             document into evidence.

             THE COURT: Well, it may not. It all depends. But it
             seems to me this is only relevant in terms of the witness'
             mens rea, whether they knew or didn't know, or should
             have known. And so I guess, you know, if you could prove
             that they read this particular patent and that undermines
             their credibility or somebody from Actavis read the patent,
             therefore they should have known that it wasn't a
             disintegrant or at least it wasn't only a disintegrant, that
             seems to me to be relevant, but not through this witness.

Id. at 191: 10-195:23.



5 Orexo never identified before or during trial these "other[]" publications. Orexo
first identified an "other publication" in the 14-page "Addendum of Evidence" it
filed with its brief submitted in support of its motion for a new trial. D.I. 284 ,r,r
10-14. And even at that point, Orexo identified only "examples" of"other
publications." Id. ,r 14.

                                          14
      On the third day of trial, Orexo again raised the issue of the admissibility of

the #910 patent and other, unidentified patents and "publications" that disclosed

Orexo's "core technology." See id. at 448:6-451:15. I reiterated my earlier ruling

that Orexo could introduce any such patent or publication into evidence to show

willfulness if it could establish that an Actavis witness was aware of the existence

of the patent or publication at the time of the alleged infringement. See id.

II.   LEGAL STANDARDS FOR MOTION FOR A NEW TRIAL

      Federal Rule of Civil Procedure 59(a) permits a district court judge, "on

motion," to grant a new trial "for any reason for which a new trial has heretofore

been granted in an action at law in federal court." The decision to grant a new trial

is committed to the district court's discretion. Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 36 (1980); Ole.fins Trading, Inc. v. Han Yang Chem Corp., 9 F.3d

282,289 (3d Cir. 1993) (reviewing a district court's grant or denial of a motion for

a new trial under deferential "abuse of discretion" standard). 6 "And, when the

motion for a new trial is predicated on asserted errors in evidentiary rulings that

were themselves discretionary, the motion is subject to particularly 'broad

discretion."' St. Clair Intellectual Prop. Consultants, Inc. v. Toshiba Corp., 2015

WL 5826815, at *1 (D. Del. Oct. 2, 2015). Although the standard for granting a


6
  Regional circuit law governs the standards for deciding a motion for a new trial
in a patent case. Leader Techs., Inc. v. Facebook, Inc., 678 F.3d 1300, 1305 (Fed.
Cir. 2012).

                                          15
new trial is less demanding than the standard for ordering judgment as a matter of

law, the bar is high. A new trial is appropriate when "the verdict is contrary to the

great weight of the evidence" such that another trial is "necessary to prevent a

miscarriage of justice." Roebuckv. Drexel Univ., 852 F.2d 715, 736 (3d Cir.

1988).

III.     DISCUSSION

         A.    Exclusion of Evidence of The Zubsolv® Case

         Orexo argues that my ruling to exclude evidence of Judge Robinson's

decision in the Zubsolv® case "was in error for two independent reasons." D.I.

284 at 3. First, it argues that my ruling was "based largely on the dismissed

invalidity allegations" and therefore "was clearly erroneous." Id. at 7; see also id.

at 8 ("By basing its exclusion ruling on clearly erroneous facts (the dismissed

invalidity claims), the Court abused its discretion warranting a new trial.").

Second, it argues that my Rule 403 analysis "did not properly weigh the necessity

and highly probative nature of this evidence against any prejudice to [Actavis]."

Id. at3-4.

                      1. Whether My Pretrial Ruling Was Based Largely on The
                          Dismissed Invalidity Allegations

         Orexo' s initial argument fails for two reasons. First, Orexo waived the

argument. Second, I did not "largely base" my pretrial ruling on the dismissed

invalidity allegations.


                                           16
                            a. Orexo Has Waived The Issue

      Although Orexo revisited my pretrial ruling on numerous occasions during

the trial, see, e.g., Tr. at 273:18-276:14; id. at 444:5--446:2; id. at 447:2-449:23;

id. at 525:4-526:23, it never argued or suggested that I should reconsider that

ruling because of Actavis's decision to forgo an invalidity defense. When I asked

the parties on the first morning of trial if the removal of invalidity issues from the

case affected the amount of time needed for the parties to make their presentations

to the jury, Orexo's counsel responded that Orexo's "affirmative [infringement]

case will be essentially the same even though validity is out of the case." Id. at

5:19-21. He did not say or suggest that the removal of invalidity issues affected in

any way the case Orexo wished to present at trial.

      At the end of the first day, when Orexo' s counsel asked for the opportunity

to make a belated "offer of proof' with respect to my pretrial ruling, he did not

state or suggest that the proposed offer of proof had any connection to Actavis' s

decision not to pursue an invalidity defense. To the contrary, counsel seemed to

suggest that his request was prompted by issues Actavis had put in front of the jury

that day:

             [OREXO'S COUNSEL]: I was reminded there's one
             other issue, and this is following up on Your Honor's order
             ... precluding us ... [from] referring to the ... [Zubsolv®]
             litigation.

             THE COURT: Yes.


                                           17
            [OREXO'S COUNSEL]: Even today, there have been
            issues that in our view have touched on that litigation and
            things that we might have wanted to respond to by
            referring to the litigation. For example, things that allude
            to why we didn't sue other generic companies or the
            timing of this law suit.

            THE COURT: Well, wait. I don't think in fairness, Mr.
            Taylor, I don't recall any testimony about the timing of
            this lawsuit. ...

            [OREXO'S COUNSEL]: I don't want to argue that. But
            I was just going to mention, Your Honor, that we'd like
            leave to submit to Your Honor an offer of proof on
            evidence that we would have permitted on the issues in
            this case.

Id. at 273:18-274:10.

      But most important, when I pressed counsel on why I should entertain "an

offer of proof on a motion I've already decided," id. at 274:17-18, counsel

responded: "I'm not seeking to reconsider the motion," id. at 274:19-20. And

although I ended the discussion with the comment "I guess you can file a motion

for reconsideration if you want," id. at 276:12-13, Orexo never asked me (by

motion or otherwise) to reconsider my pretrial ruling to exclude evidence of Judge

Robinson's decision in the Zubsolv® case.

      "A Rule 59 motion may not be used as a vehicle to advance additional

arguments that a party could have made before judgment but neglected to do so."

Procter & Gamble Co. v. Paragon Trade Brands, Inc., 15 F. Supp. 2d 406,409 (D.



                                        18
Del. 1998). As Judge Hardiman explained in United States v. Dupree, 617 F.3d

724, 728 (3d Cir. 2010):

             Th[e] raise-or-waive rule is essential to the proper
             functioning of our adversary system because even the
             most learned judges are not clairvoyant. See United States
             v. Nee, 261 F.3d 79, 86 (1st Cir. 2001). Thus, we do not
             require district judges to anticipate and join arguments that
             are never raised by the parties. See United States v.
             Griffiths, 47 F.3d 74, 77 (2d Cir. 1995). Instead courts rely
             on the litigants not only to cite relevant precedents, but
             also to frame the issues for decision. See id. ("The
             government was required to offer some argument or
             development of its theory. It failed to do so, and has
             therefore waived the issue.").

             Moreover, "[a] fleeting reference or vague allusion to an
             issue will not suffice to preserve it for appeal[.]" In re Ins.
             Brokerage Antitrust Litig., 579 F.3d 241, 262 (3d Cir.
             2009). Rather, a party "must unequivocally put its
             position before the trial court at a point and in a manner
             that permits the court to consider its merits." Shell
             Petroleum, Inc. v. United States, 182 F.3d 212, 218 (3d
             Cir. 1999).

The "cardinal principle that issues not squarely raised in the district court will not

be entertained on appeal," Nee, 261 F.3d at 86 (internal quotation marks and

citation omitted), applies with equal force to Rule 59 motions. "This raise-or-

waive rule prevents sandbagging ... [and] precludes a party from making a tactical

decision to refrain from objecting, and subsequently, should the case turn sour,

assigning error (or, even worse, planting an error and nurturing the seed as

insurance against an infelicitous result)." Id. (internal quotation marks and citation



                                           19
omitted); see also Puckett v. United States, 556 U.S. 129, 134 (2009) (noting that

"the contemporaneous-objection rule prevents a litigant from sandbagging the

court-remaining silent about his objection and belatedly raising the error only if

the case does not conclude in his favor" (internal quotation marks and citations

omitted)).

      Orexo had ample opportunities to seek reconsideration of my pretrial ruling

and to argue that the removal of invalidity issues from the case necessitated a new

Rule 403 balancing analysis. But not once before or during trial did it make even a

"fleeting reference or vague allusion" that would have put before me the issue of

whether Actavis's withdrawal of its invalidity defenses warranted reconsideration

of my decision to grant Actavis' s motion in limine. On the contrary, Orexo' s

counsel expressly stated that he was "not seeking to reconsider [my ruling on

Actavis's] motion." Tr. at 273:19-20. Having failed to raise before or during trial

that the Rule 403 analysis I employed in granting Actavis' s motion in limine

needed to be redone in light of the removal of invalidity from the case, Orexo

cannot now raise that issue in a Rule 59 motion.

                            b. The Pretrial Ruling Was Based on The
                               Prejudicial Effect of the Zubsolv® Case on Both
                               Infringement and Invalidity Defenses

      Orexo' s assertion that I "largely based" my pretrial ruling on the dismissed

invalidity allegations is incorrect. D.I. 284 at 4. The thrust of Actavis's motion in



                                         20
limine was that Orexo should be precluded from "suggest[ing] to this jury that

because Actavis was found to infringe in [the Zubsolv®] suit, the same result

should follow here." D.I. 256, Ex. 16, Defendant's Motion In Limine No. 1, at 2.

Actavis argued that allowing Orexo to adduce evidence of the Zubsolv® case

would lead to a "trial-within-a-trial on issues having nothing to do with

infringement" in this case. Id. And, it is clear from my oral ruling, that I based my

decision to grant Actavis's motion on the substantial risk of jury confusion and

unfair prejudice Actavis would suffer with respect to both its invalidity and its non-

infringement defenses:

             I've made the determination under [Federal] Rule [of
             Evidence] 403 that I think the admission of evidence
             related to [the] Zubsolv litigation would confuse the jury.
             I think it would unfairly prejudice the defendants. It was
             a bench trial and not a jury trial. There were different
             theories of invalidity. There was an appeal, there were
             litigation decisions made during the course of that [case]
             for strategic reasons that may be irrelevant. It involved a
             different drug.

Tr. at 74:6-21 (emphasis added); see also id. at 447:6-19 (Court reiterating that

"there's lots of really good reasons not to permit the Zubsolv litigation to be

mentioned in front of a jury," including the fact that it involved "a different

product." (emphasis added)).

      The drugs at issue in the Zubsolv® case and this case have no bearing on the

validity of the #996 patent. The only reason I mentioned that the Zubsolv® case



                                          21
involved a different drug was to make the point that evidence of Judge Robinson's

decision in the Zubsolv® case would lead to jury confusion and unfair prejudice to

Actavis on infringement issues. I sought to avoid a trial-within-a-trial about the

similarities and differences between Zubsolv® and the accused products; and I

deemed it unfair to allow Orexo to attempt to prove that Suboxone® and Subutex®

infringed the #996 patent by adducing evidence about their similarities with

Zubsolv® and then linking that evidence to Judge Robinson's decision that

Zubsolv® infringed the same patent. See Johnson & Johnston Assocs. Inc. v. R.E.

Serv. Co., 285 F .3d 1046, 1052 (Fed. Cir. 2002) ("Infringement, either literally or

under the doctrine of equivalents, does not arise by comparing the accused product

with a preferred embodiment described in the specification, or with a

commercialized embodiment of the patent[]." (internal quotation marks and

citation omitted)). Indeed, when Actavis tried at trial to employ the other side of

this same coin-that is, to argue non-infringement of the #996 patent based on

testimony that Suboxone® and Subutex® differed from the patent's commercial

embodiment, Zubsolv®-Orexo cried foul, arguing that such "testimony is

irrelevant and ... misleading" and "not the appropriate analysis" for patent

infringement. Tr. at 488:21-25. I sustained Orexo's objection because the

Zubsolv® case involved a different drug-the same rationale I articulated when I

granted Actavis's motion in limine before trial.



                                         22
      Finally, had I been asked to revisit my pretrial ruling after Actavis withdrew

its invalidity defenses, I would still have granted Actavis's motion in limine. In

my view, litigation of issues related to Zubsolv® would have created a significant

risk of jury confusion about the relevance of Judge Robinson's decisions and

would have necessitated a trial-within-a-trial without any assurance that the jury

would have been able to sort through the irrelevancies to determine the only actual

issue in the case-i.e., whether Actavis' s sale of its generic Suboxone® and

Subutex® induced or contributed to the infringement of the #996 patent. That risk

substantially outweighs the probative value of Judge Robinson's decision in the

Zubsolv® case. As I acknowledged numerous times during the pretrial

conference, the Zubsolv® case is probative of Actavis' s knowledge and

willfulness. See Tr. of Mar. 11, 2019 Hr'g at 74:15-83:24. Actavis's participation

in the Zubsolv® case shows that it had knowledge of the #996 patent and

knowledge that a court decided that Zubsolv® infringes that patent. It arguably

shows-to the extent that Zubsolv® is similar to Suboxone® and Subutex®-that

Actavis had knowledge of the possibility that Suboxone® and Suputex® infringe

the patent. But the Zubsolv® case has limited probative weight, since ( 1) it was

undisputed that Actavis had knowledge of the #996 patent before the Zubsolv®

case, and (2) the Zubsolv® case involved a different drug than the accused




                                         23
products in this case. 7 Thus, for the reasons stated above and at the pretrial

conference, the evidence's limited probative value is substantially outweighed by

the jury confusion and unfair prejudice its admission at trial would have caused.

                   2. Whether I Weighed The Necessity and Highly Probative
                      Nature of The Zubsolv® Case Evidence Against Any
                      Prejudice to Actavis

      Orexo argues that "[w]hile the Court agreed that the Zubsolv action was

probative of 'willfulness, knowledge, [and] intent', the Court's analysis did not

consider the substantial impact that exclusion of this highly probative evidence

would have on Orexo's indirect infringement case." D.I. 284 at 4 (second

alteration in original) (citation omitted). According to Orexo, "[t]he Zubsolv

action is particularly probative given [Judge Robinson's] findings relating to dry

mixing and the [#]996 patent disclosures relating to bioadhesives." Id.

      My oral pretrial ruling, see Tr. of Mar. 11, 2019 Hr'g at 74:15-83:24,

explains how I balanced the relevant Rule 403 factors and concluded that the

probative value of the Zubsolv® case was substantially outweighed by the



7
  Although I did not state so explicitly at the pretrial conference ( due to time
constraints and the fact that I was dealing with experienced patent counsel), the
fact that Zubsolv® is a different drug means that Judge Robinson's ruling that
Zubsolv® infringes the #996 patent is not highly probative of Actavis's knowledge
that Suboxone® and Subutex® infringe the #996 patent. I think the ruling can at
least arguably be characterized as probative of Actavis' s knowledge of potential
infringement-to the extent the accused products in this case are similar to
Zubsolv®-but I think it an overstatement to call it highly probative.

                                          24
significant risks of jury confusion and unfair prejudice to Actavis. I did not

mention in my oral ruling anything about Judge Robinson's "findings relating to

dry mixing and the [#] 996 patent disclosures relating to bioadhesives" because

Orexo did not mention those findings in its response to Actavis' s motion in limine

or during its arguments at the pretrial conference, or, for that matter, at any time

before or during trial in connection with Actavis's motion. D.I. 284 at 4. Orexo

first made this argument in its brief filed in support of its Rule 59 motion and its

14-page "Addendum of Evidence" attached thereto. Id Accordingly, Orexo has

waived the issue. But even ifl had considered the findings of Judge Robinson on

which Orexo now relies, for the reasons articulated above and in my oral ruling on

Actavis's motion in limine, I would still have precluded Orexo from putting in

front of the jury Judge Robinson's decision in the Zubsolv® case. And, as I do not

agree that Orexo suffered a miscarriage of justice from its inability to introduce at

trial evidence of the Zubsolv® case, I will deny its motion for new trial to the

extent it is based on my decision to preclude it from adducing at trial evidence of

Judge Robinson's rulings in the Zubsolv® case.

      B.     Conditional Exclusion of The #910 Patent, Its Application, And
             Unidentified "Other Publications"
      Orexo argues that "[t]he Court's exclusion of evidence concerning Orexo's

other public disclosures besides the [#]996 patent issuance was an error." D.I. 284

at 10. The only "public disclosures" Orexo identified at trial besides the #996


                                          25
patent and its application were the #910 patent and its application, which Orexo

sought to introduce as a combined exhibit during the direct examination of its

CEO. See Tr. at 190:21-191:6. Thus, Orexo appears to have waived its right to

seek a new trial based on the exclusion from evidence of any publication other than

the #910 patent and its application.

       Orexo did make two passing references at trial to unidentified "other

publications." See id at 448:6-451: 15. And in the "Addendum of Evidence"

attached to its brief filed in support of its Rule 59 motion, Orexo identifies for the

first time at least some of these publications. See D.I. 284 ,I,I 10-14. But

consistent with its trial strategy of not squarely raising issues before the Court,

Orexo asserts in the Addendum that it "has numerous other publications" (of which

it merely provides "examples") that were erroneously excluded from evidence.

See id. ,I 14.

       Leaving aside the question of waiver, Orexo's argument that the other

publications were erroneously excluded from evidence fails for the same reason

that its argument that the #910 patent and its application were erroneously

excluded from evidence fails: none of the publications are relevant unless Actavis

knew.about them.

       Orexo argued at trial that the publications were relevant to Actavis's

willfulness because they disclosed that crospovidone was a bioadhesive. See id. at



                                          26
448:6-451:15. As a matter of logic, Actavis can only have known about

disclosures in a publication if it was aware of the publication. Accordingly, I ruled

at trial that any publication that disclosed that crospovidone was a bioadhesive

would be admissible if it was established that an Actavis witness was aware of the

publication. As I explained to Orexo's counsel: "I already said if [an Actavis

witness] admits that he was aware of the existence of a particular patent or article

or an advertisement or [a] signed con[f]ession about what crospovidone is, you

can, once you get that, [']I'm aware of that,['] sure, you can put it now in ... the

case." Id. at 449:15-19.

      Orexo argues that this ruling "left [it] unable to respond to Defendants'

arguments that they independently developed the accused products and could not

have known that use of the accused products would infringe the [#]996 patent."

D.I. 284 at 11. But that is not true. My ruling allowed Orexo to ask Actavis's

witnesses if they knew about any "other publication" and, if any witness did, to test

with that witness whether the disclosures in that publication undermined testimony

that Actavis developed its products independently and with no knowledge that the

accused products infringed the #996 patent. See Tr. at 449: 15-19. Orexo chose,

however, to ask only two Actavis witnesses about other publications. See Tr. at

518:1-533:14; D.I. 256, Ex. IF, Jones Dep. 338:9-339:16. Only one of those

witnesses had knowledge about an "other publication," and Orexo questioned that



                                          27
witness about other publications without objection or limitation. See Tr. at 518: 1-

533: l 4.

         Orexo cannot now complain that it was unable to introduce a publication for

which it failed or did not even try to lay a proper foundation. To this day, Orexo

has not identified a single publication that an Actavis witness was aware of that

was excluded from evidence. It was the lack of evidence, not my ruling, that

prevented Orexo from overcoming Actavis's defense that it independently

developed its products without knowledge that those products infringed the #996

patent. Thus, Orexo' s inability and unwillingness to adduce evidence of other

publications did not result in a miscarriage of justice and do not warrant a new

trial.

IV.      CONCLUSION

         For the reasons stated above, I will deny Orexo' s motion for a new trial.

         The Court will issue an order consistent with this Memorandum Opinion.




                                            28
